Exhibit 10.14

 

Compensatory Arrangements for Named Executive Officers

 

The Bank is an “at will” employer and does not provide written employment
agreements to any of its employees. However, employees, including Named
Executive Officers (or “NEOs”), receive: (a) cash compensation (i.e., base
salary, and, for exempt employees, “variable” or “at risk” short-term incentive
compensation); (b) retirement-related benefits (i.e., the Qualified Defined
Benefit Plan; the Qualified Defined Contribution Plan; and the Nonqualified
Defined Benefit Portion of the Benefit Equalization Plan (“DB BEP”)) and
(c) health and welfare programs and other benefits. Other benefits, which are
available to all regular employees, include medical, dental, vision care, life,
business travel accident, and short and long term disability insurance, flexible
spending accounts, an employee assistance program, educational development
assistance, voluntary life insurance, long term care insurance, fitness club
reimbursement and severance pay.

 

An additional benefit offered to all officers, age 40 or greater, or who are at
Vice President rank or above, is a physical examination every 18 months.

 

The annual base salaries for the Named Executive Officers are as follows (in
whole dollars):

 

 

 

2012

 

2011

 

 

 

(1)

 

(2)

 

 

 

 

 

 

 

Alfred A. DelliBovi

 

$

741,180

 

$

709,263

 

Peter S. Leung

 

$

469,314

 

$

453,443

 

Paul B. Héroux

 

$

333,702

 

$

322,417

 

Patrick A. Morgan

 

$

353,851

 

$

341,885

 

John F. Edelen

 

$

336,375

 

$

325,000

 

 

The 2012 increases in the base salaries of the NEOs from 2011 were based on
their 2011 performance.

 

--------------------------------------------------------------------------------

(1)         Figures represent salaries approved by the Bank’s Board of Directors
for the year 2012

(2)         Figures represent salaries approved by the Bank’s Board of Directors
for the year 2011

 

A performance-based merit increase program exists for all employees, including
NEOs, that have a direct impact on base pay. Generally, employees receive merit
increases on an annual basis. Such merit increases are based upon the attainment
of a performance rating of “Outstanding,” “Exceeds Requirements,” or “Meets
Requirements” achieved on individual performance evaluations. Merit guidelines
are determined each year and distributed to managers. These guidelines establish
the maximum merit increase percentage permissible for employee performance
during that year. In November of 2011, the C&HR Committee determined that
merit-related Officer base pay increases for 2012 would be 3.0% for Officers
rated ‘Meets Requirements’; 3.5% for Officers rated ‘Exceeds Requirements’; and
4.5% for Officers rated ‘Outstanding’ for their performance in 2011.

 

When employees are individually evaluated, they receive one of five performance
ratings: “Outstanding”; “Exceeds Requirements”; “Meets Requirements”; “Needs
Improvement” or “Unsatisfactory”. Incentive Plan participants that were rated as
“Exceeds Requirements” or “Outstanding” on their individual performance
evaluations received an additional 3% or 6%, respectively, of their base salary
added to their Incentive Plan award for the 2009 and 2010 Plan years. In 2011,
the Bank removed the additional 3% and 6% award for employees’ superior annual
performance ratings from the Incentive Plan and instead included it as a cash
payout based on the annual performance evaluation rating. This cash payout for a
superior performance rating will not result in an increase to base salaries.

 

More information about compensation arrangements can be found in Item 11 of the
Annual Report on Form 10-K

 

--------------------------------------------------------------------------------

 